              Case 2:07-cr-00129-RSM Document 70 Filed 04/15/21 Page 1 of 2




 1                                                      The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT FOR THE
 7
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9
10      UNITED STATES OF AMERICA,                    NO. CR07-129RSM
11                            Plaintiff
12                                                    ORDER TO SEAL
13                       v.
14      STEPHAN MERCULIEF,
15
                              Defendant.
16
17         Having read the Government’s Motion to Seal and because of the sensitive
18 information contained within the Exhibit A to Government’s Disposition Memorandum;
19 //
20 //
21 //
22
23
24
25
26
27
28                                                                   UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE
     Order to Seal                                                                5220
     U.S. v. Merculief; CR07-129RSM - 1                               SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
              Case 2:07-cr-00129-RSM Document 70 Filed 04/15/21 Page 2 of 2




 1         It is hereby ORDERED that the Exhibit A to Government’s Disposition
 2 Memorandum shall remain sealed.
 3
 4
 5         DATED this 15th day of April, 2021.
 6
 7
 8
                                           A
                                           RICARDO S. MARTINEZ
                                           CHIEF UNITED STATES DISTRICT JUDGE
 9
10
11
12 Presented by:
13
   S/ Vincent T. Lombardi
14 VINCENT T. LOMBARDI
15 Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                  UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE
     Order to Seal                                                               5220
     U.S. v. Merculief; CR07-129RSM - 2                              SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
